Exhibit 10.2

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS


This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is entered into by and between Scott E. Bostick
(“Employee”) and NextGen Healthcare, Inc., (“Employer”).  The term “Party” or
“Parties” as used herein shall refer to Employee, Employer or both, as may be
appropriate.

1.Last Day of Employment.  Employee's last day of employment with Employer is
January 4th, 2019 (“Separation Date”).

2.Consideration.  In consideration for signing this Separation Agreement and
complying with its terms, and provided Employee does not subsequently revoke
this Separation Agreement within the allotted time, Employer agrees:

(a)to pay to Employee FOUR HUNDRED TWENTY_FIVE THOUSAND  DOLLARS ($425,000.00),
representing 12 months of salary at Employee’s base rate of pay as of the
Separation Date, less lawful deductions, within 14 business days after the
expiration of the seven-day revocation period (described in Section 11(f)
below);  

(b)if Employee properly and timely elects to continue medical coverage under the
NextGen Medical Plan – Anthem Blue Cross in accordance with the continuation
requirements of the Consolidated Omnibus Budget Reconciliation Act (“COBRA,”)
Employer shall pay Employee for the cost of the premium for such coverage
beginning on the Separation Date and ending on July 31, 2020.  Thereafter,
Employee shall be entitled to elect to continue such COBRA coverage for the
remainder of the COBRA period, at Employee’s own expense; and

(c)A pro-rata offboarding bonus of TWO HUNDRED TWENTY THREE THOUSAND ONE HUNDRED
TWENTY EIGHT DOLLARS ($223,128.00).

3.No Consideration Absent Execution of this Agreement.  Employee understands and
agrees that Employee would not receive the consideration specified in Section 2
above, except for Employee’s execution of this Separation Agreement and the
fulfillment of the promises contained herein.

4.General Release, Claims Not Released and Related Provisions.

(a)General Release of Claims.  Employee, individually and on behalf of
Employee’s heirs, executors, administrators, representatives, attorneys,
successors and assigns knowingly and voluntarily releases and forever discharges
Employer, including its parent corporation, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both

1

 

--------------------------------------------------------------------------------

individually and in their business capacities, and their employee benefit plans
and programs and the trustees, administrators, fiduciaries and insurers of such
plans and programs (collectively, the “Released Parties”), to the full extent
permitted by law, of and from any and all claims, known and unknown, asserted
and unasserted, which Employee has or may have against the Released Parties as
of the date of execution of this Separation Agreement including, but not limited
to, any alleged violation of:

 

•

Title VII of the Civil Rights Act of 1964;

 

•

The Civil Rights Act of 1991;

 

•

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

•

The Employee Retirement Income Security Act of 1974 (“ERISA”) (as modified
below);

 

•

The Immigration Reform and Control Act;

 

•

The Americans with Disabilities Act of 1990;

 

•

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

•

The Workers Adjustment and Retraining Notification Act;

 

•

The Occupational Safety and Health Act;

 

•

The Sarbanes-Oxley Act of 2002;

 

•

The Fair Credit Reporting Act;

 

•

The Family and Medical Leave Act;

 

•

The Equal Pay Act;

 

•

The Genetic Information Nondiscrimination Act of 2008;

 

•

California Family Rights Act – Cal. Gov’t Code § 12945.2;

 

•

California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et seq.;

 

•

California Unruh Civil Rights Act – Cal. Civ. Code § 51 et seq.;

 

•

Statutory Provisions Regarding the Confidentiality of AIDS Information – Cal.
Health & Safety Code § 120775 et seq.;

 

•

California Confidentiality of Medical Information Act – Cal. Civ. Code § 56 et
seq.;

 

•

California Parental Leave Law – Cal. Lab. Code § 230.7 et seq.;

2

 

--------------------------------------------------------------------------------

 

•

California Apprenticeship Program Bias Law – Cal. Lab. Code § 3070 et seq.;

 

•

California Equal Pay Law – Cal. Lab. Code § 1197.5;

 

•

California Whistleblower Protection Law – Cal. Lab. Code § 1102.5;

 

•

California Military Personnel Bias Law – Cal. Mil. & Vet. Code § 394;

 

•

Statutory Provision Regarding California Family and Medical Leave – Cal. Lab.
Code § 233;

 

•

Statutory Provisions Regarding California Electronic Monitoring of Employees –
Cal. Lab. Code § 435;

 

•

The California Occupational Safety and Health Act, as amended, California Labor
Code § 6300 et seq., and any applicable regulations thereunder;

 

•

California Obligations of Investigative Consumer Reporting Agencies Law – Cal.
Civ. Code § 1786.10 et seq.;

 

•

California Political Activities of Employees Law – Cal. Lab. Code § 1101 et
seq.;

 

•

California Domestic Violence Victim Employment Leave Law – Cal. Lab. Code §
230.1;

 

•

California Court Leave Law – Cal. Lab. Code § 230;

 

•

Those other provisions of the California Labor Code that lawfully may be
released;

 

•

Los Angeles AIDS-Based Discrimination Ordinance, Los Angeles Municipal Ordinance
§45.80 et seq.;

 

•

Any other federal, state or local civil or human rights law or any other
federal, state or local law, regulation or ordinance;

 

•

Any public policy, contract, tort or common law; or

 

•

Any basis for recovering costs, fees or other expenses including attorneys’ fees
incurred in these matters.

(b)Claims Not Released.  Employee is not waiving any rights Employee may have
to:  (i) Employee’s own vested accrued employee benefits under the  NextGen
Healthcare, Inc. health, welfare or retirement benefit plans as of the
Separation Date; (ii) benefits or rights to seek benefits under applicable
workers’ compensation (except as to claims under Labor Code sections 132a and
4553) or unemployment insurance or indemnification statutes; (iii) pursue claims
which by law cannot be waived by signing this Separation Agreement; (iv) enforce
this Separation Agreement; or (v) challenge the validity of this Separation
Agreement.

3

 

--------------------------------------------------------------------------------

(c)Government Agencies.  Nothing in this Separation Agreement prohibits or
prevents Employee from filing a charge with or participating, testifying or
assisting in any investigation, hearing, whistleblower action or other
proceeding before any federal, state or local government agency (e.g. EEOC,
NLRB, SEC, etc.), nor does anything in this Separation Agreement preclude,
prohibit or otherwise limit, in any way, Employee’s rights and abilities to
contact, communicate with, report matters to or otherwise participate in any
whistleblower program administered by any such agencies.  However, to the
maximum extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

(d)Collective/Class Action Waiver.  If any claim is not subject to release, to
the extent permitted by law, Employee waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which Employer or any of the other Released Parties identified in
this Separation Agreement is a party.

5.Waiver of California Civil Code section 1542.  To effect a full and complete
general release as described above, Employee expressly waives and relinquishes
all rights and benefits of section 1542 of the Civil Code of the State of
California, and does so understanding and acknowledging the significance and
consequence of specifically waiving section 1542.  Section 1542 of the Civil
Code of the State of California states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this Separation Agreement is intended to include in its effect,
without limitation, all claims Employee does not know or suspect to exist in
Employee’s favor at the time of signing this Separation Agreement, and that this
Separation Agreement contemplates the extinguishment of any such
claims.  Employee warrants Employee has read this Separation Agreement,
including this waiver of California Civil Code section 1542, and that Employee
has consulted with or had the opportunity to consult with counsel of Employee’s
choosing about this Separation Agreement and specifically about the waiver of
section 1542, and that Employee understands this Separation Agreement and the
section 1542 waiver, and so Employee freely and knowingly enters into this
Separation Agreement.  Employee further acknowledges that Employee later may
discover facts different from or in addition to those Employee now knows or
believes to be true regarding the matters released or described in this
Separation Agreement, and even so Employee agrees that the releases and
agreements contained in this Separation Agreement shall remain effective in all
respects notwithstanding any later discovery of any different or additional
facts.  Employee expressly assumes any and all risk of any mistake in connection
with the true facts involved in the matters, disputes or controversies released
or described in this Separation Agreement or with regard to any facts now
unknown to Employee relating thereto.

4

 

--------------------------------------------------------------------------------

6.Acknowledgements and Affirmations.

(a)Employee affirms that Employee has not filed or caused to be filed any claim,
complaint or action against any of the Released Parties in any forum or form,
and that Employee presently is not a party to any claim, complaint or action
against any of the Released Parties in any forum or form.  

(b)Employee further affirms that Employee has been paid or has received all
compensation, wages, bonuses, commissions and benefits which are due and payable
as of the date of execution of this Separation Agreement.

(c)Employee also affirms that Employee has no known workplace injuries or
occupational diseases and that Employee has been granted or has not been denied
any leave to which Employee was entitled under the Family and Medical Leave Act,
the California Family Rights Act or disability accommodation laws.

(d)Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by Employer or any of its officers,
directors or employees including, but not limited to, allegations of corporate
fraud.

(e)Employee affirms that all of Employer’s decisions regarding Employee’s pay
and benefits through the date of Employee’s execution of this Separation
Agreement were not discriminatory based on race, color, religion, sex, gender,
gender identity, gender expression, sexual orientation, marital status, national
origin, ancestry, mental and physical disability, medical condition, age,
pregnancy, denial of medical and family care leave, pregnancy disability leave
or any other classification protected by law.  

 

7.Limited Disclosure.

(a)Employee agrees that Employee will not publicize or disclose or cause or
knowingly permit or authorize the publicizing or disclosure of the fact of this
Separation Agreement, the contents of this Separation Agreement or of the
negotiations leading up to it (hereafter collectively referred to as
“Confidential Information”) to any person, firm, organization or entity of any
and every type, public or private, for any reason, at any time, without the
prior written consent of Employer unless otherwise compelled by operation of
law.  The Parties acknowledge their intention that the provisions of this
Section 78 create no liability for disclosures made: (i) prior to Employee’s
execution of this Separation Agreement; (ii) by persons from public information
released prior to Employee’s execution of this Separation Agreement; (iii)
pursuant to Section 13(b) below to enforce the terms of this Separation
Agreement; or (iv) as otherwise compelled by operation of law.

(b)The foregoing notwithstanding, Employee acknowledges the confidentiality
provisions of this Section 7 constitute a material inducement to Employer to
enter into this Separation Agreement and represents that Employee has not
directly or indirectly disclosed any Confidential Information to any third party
prior to Employee’s execution of this Separation Agreement.

5

 

--------------------------------------------------------------------------------

(c)Employee is permitted to disclose Confidential Information to Employee’s
spouse, tax advisors or attorneys with whom Employee chooses to consult
regarding Employee’s consideration of this Separation Agreement.  However, each
such person to whom Employee discloses Confidential Information shall be bound
to the confidentiality provisions hereof and any disclosure of Confidential
Information by any such person so informed shall constitute a breach by Employee
of Section 7(a) above.  Employee also is permitted to disclose Confidential
Information to any federal, state or local government agency.

8.Return of Company Property/Information; Pre-Existing Agreements.

(a)Within seven calendar days of Employee’s execution of this Separation
Agreement, Employee will return all of Employer’s documents and property
currently in Employee’s possession including, but without limitation, any and
all services work, notes, reports, files, memoranda, records, cardkey passes,
door and file keys, safe combinations, laptop computer, computer access codes,
disks and instructional or personnel manuals, and other physical or personal
property that Employee received or prepared or helped to prepare in connection
with Employee’s employment with Employer (“Company Property”).

(b)Employee acknowledges and agrees that in the course of Employee’s employment
with Employer, Employee has acquired: (i) confidential information including
without limitation information received by Employer from third parties, under
confidential conditions; (ii) other technical, product, business, financial or
development information from Employer, the use or disclosure of which reasonably
might be construed to be contrary to the interest of Employer; or (iii) any
other proprietary information or data, including but not limited to customer
lists, which Employee may have acquired during Employee’s employment (hereafter
collectively referred to as “Company Information”).  Employee understands and
agrees that such Company Information was disclosed to Employee in confidence and
for use only by Employer.  Employee understands and agrees that Employee: (i)
will keep such Company Information confidential at all times, (ii) will not
disclose or communicate Company Information to any third party, and (iii) will
not make use of Company Information on Employee’s own behalf, or on behalf of
any third party.  In view of the nature of Employee’s employment and the nature
of Company Information Employee received during the course of Employee’s
employment, Employee agrees that any unauthorized disclosure to third parties of
Company Information or other violation, or threatened violation, of this
Separation Agreement would cause irreparable damage to the confidential or trade
secret status of Company Information and to Employer, and that, therefore,
Employer, and each person constituting Employer hereunder, shall be entitled to
an injunction prohibiting Employee from any such disclosure, attempted
disclosure, violation or threatened violation.

(c)The Parties acknowledge and agree that the terms and conditions set forth in
the Agreement for Protection of Company Information signed by Employee on March
4, 2016, shall in no way be altered, modified, enhanced, diminished or amended
by this Separation Agreement, and that such agreement stands alone, operates
individually, and shall be enforced separately without reference to or effect by
the Separation Agreement.  

6

 

--------------------------------------------------------------------------------

(d)The undertakings set forth in this Section 8 shall survive the termination of
this Separation Agreement or other arrangements contained in this Separation
Agreement.

(e)Employee also affirms that Employee is in possession of all of Employee’s
property that Employee had at Employer’s premises and that Employer is not in
possession of any of Employee’s property.

9.Nonadmission of Wrongdoing.  The Parties agree that neither this Separation
Agreement nor the furnishing of the consideration for this Separation Agreement
shall be deemed or construed at any time for any purpose as an admission by the
Released Parties of wrongdoing or evidence of any liability or unlawful conduct
of any kind.

10.Job References.  Employee shall direct all individuals inquiring about
Employee’s employment with Employer to Employer’s Human Resources Department,
which will follow Employer’s policy by responding with only Employee’s last
position and dates of employment, except that this provision shall not apply to
any request from a prospective employer who provides a release signed by
Employee pursuant to the Fair Credit Reporting Act or any state counterpart.  

11.Consideration and Revocation Periods - Notice.

(a)Employee acknowledges that Employee already has attained the age of 40 and
understands that this is a full release of all existing claims whether currently
known or unknown including, but not limited to, claims for age discrimination
under the Age Discrimination in Employment Act.

(b)Employee further acknowledges that Employee has been advised to consult with
an attorney of Employee’s own choosing before signing this Separation Agreement,
in which Employee waives important rights, including those under the Age
Discrimination in Employment Act.

(c)By executing this Separation Agreement, Employee also acknowledges that
Employee has been afforded at least 21 calendar days to consider the meaning and
effect of this Separation Agreement and to discuss the contents and meaning of
this Separation Agreement, as well as the alternatives to signing this
Separation Agreement, with an attorney of Employee’s choosing, and has done
so.  Employee agrees that the 21-day consideration period began on the date this
Separation Agreement first was delivered to Employee and that if Employer
changes any of the terms of the offer contained in this Separation Agreement
(whether the changes are material or not), the 21-day consideration period shall
not be restarted but shall continue without interruption.

(d)Employee understands that the releases contained in this Separation Agreement
do not extend to any rights or claims that Employee has under the Age
Discrimination in Employment Act that first arise after execution of this
Separation Agreement.

7

 

--------------------------------------------------------------------------------

(e)If Employee signs this Separation Agreement before the 21-day consideration
period expires, the seven-day revocation period (described in Section 11(f)
below) immediately shall begin.  If Employee signs this Separation Agreement
before the 21-day consideration period expires, Employee agrees that Employee
knowingly and voluntarily has accepted the shortening of the 21-day
consideration period and that Employer has not promised Employee anything or
made any representations that are not contained in this Separation
Agreement.  In addition, if Employee signs this Separation Agreement before the
21-day consideration period expires, Employee acknowledges and affirms that
Employer has not threatened to withdraw or alter the offer contained in this
Separation Agreement prior to the expiration of the 21-day consideration period.

(f)Employee may revoke this Separation Agreement for a period of seven calendar
days following the date Employee executes this Separation Agreement.  Any
revocation during this period must be submitted in writing and state, “I hereby
revoke my acceptance of our Separation Agreement and General Release of All
Claims.”  The revocation must be personally delivered to Donna Greene, EVP of
Human Resources or his/her designee, or mailed to Donna Greene, EVP of Human
Resources, 18111 Von Karman Ave., Irvine, Ca. 92612 and postmarked within seven
calendar days after Employee’s execution of this Separation Agreement.  The
foregoing notwithstanding, this Separation Agreement shall not become effective
and enforceable until the seven-day revocation period has expired.

12.Liens and Attorneys’ Fees/Indemnification.

(a)Employee acknowledges that Employee solely is responsible for any liens made
in connection with any services performed on Employee’s behalf by any attorney
or other third parties.

(b)Employee acknowledges and agrees that Employee will indemnify the Released
Parties for any and all costs any of them incur as a result of any claims made
by any attorneys or other third parties to recover monies from the amounts
payable to Employee under this Separation Agreement.

13.Governing Law and Interpretation.

(a)This Separation Agreement shall be governed and conformed in accordance with
the laws of the State of California provided, however, that parol evidence shall
not be admissible to alter, vary or supplement the term of this Separation
Agreement.  Should any provision of this Separation Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision immediately shall become null and void, leaving the remainder of this
Separation Agreement in full force and effect.

(b)In the event of a breach of any provision of this Separation Agreement, any
Party may institute an action specifically to enforce any term or terms of this
Separation Agreement or seek damages for breach.  However, the Party instituting
such an action must take steps to file this Separation Agreement or any
documents setting forth the terms of this Separation Agreement with the court
under seal.  In an action to enforce any term or terms of this

8

 

--------------------------------------------------------------------------------

Separation Agreement or to seek damages for breach of this Separation Agreement,
the prevailing party in that action shall be entitled to recover reasonable
attorney’s fees.

14.Amendment.  This Separation Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Separation Agreement.

15.Miscellaneous.

(a)This Separation Agreement may be signed in counterparts, both of which shall
be deemed an original, but both of which, taken together shall constitute the
same instrument.  A signature made on a faxed or electronically mailed copy of
the Separation Agreement or a signature transmitted by facsimile or electronic
mail shall have the same effect as the original signature.

(b)The section headings used in this Separation Agreement are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify
or otherwise be used in the interpretation of any of the provisions hereof.

(c)This Separation Agreement was the result of negotiations between the
Parties.  In the event of vagueness, ambiguity or uncertainty, this Separation
Agreement shall not be construed against the Party preparing it, but shall be
construed as if both Parties prepared it jointly.

(d)If Employee or Employer fails to enforce this Separation Agreement or to
insist on performance of any term, that failure does not mean a waiver of that
term or of the Separation Agreement.  The Separation Agreement remains in full
force and effect anyway.

16.Entire Agreement.  This Separation Agreement sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties hereto [, except those specifically
identified in Section 9(c), which are incorporated herein by reference].
Employee acknowledges that Employee has not relied on any representations,
promises or agreements of any kind made to Employee in connection with
Employee’s decision to accept this Separation Agreement, except for those set
forth in this Separation Agreement.

EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT EMPLOYEE HAS AT LEAST 21 CALENDAR
DAYS TO REVIEW THIS SEPARATION AGREEMENT PRIOR TO EXECUTION OF THIS SEPARATION
AGREEMENT.  EMPLOYEE FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT ANY
MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS SEPARATION AGREEMENT DO NOT
RESTART OR AFFECT IN ANY MANNER THE ORIGINAL 21 CALENDAR DAY CONSIDERATION
PERIOD.

HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT, TO FULFILL THE PROMISES AND
TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION 2 ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND

9

 

--------------------------------------------------------------------------------

AFTER DUE CONSIDERATION, ENTERS INTO THIS SEPARATION AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST THE
RELEASED PARTIES AS OF THE DATE OF EXECUTION OF THIS SEPARATION AGREEMENT.

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Separation Agreement as of the date set forth below:

 

 

Executed on January 6, 2019_____

/s/ Scott E. Bostick__                     ______

SCOTT E. BOSTICK

 

 

NEXTGEN HEALTHCARE, INC.

 

 

Executed on January 21, 2019_____

By:/s/ Jeffrey D. Linton___________________

JEFFREY D. LINTON

EVP, General Counsel & Secretary

 

10

 